Exhibit 10.18

 

BERMUDA SERVICE AGREEMENT

 

THIS AGREEMENT is made on this 6th day of September 2011.

 

BETWEEN:

 

MONTPELIER REINSURANCE LTD., whose registered office is situate at Canon’s
Court, 22 Victoria Street, Hamilton Bermuda (the “Company”); and

 

Christopher Schaper

Villa Monticello, 4 Harrington Sound Road, Smiths, FL 07, Bermuda

 

WHEREAS the parties desire to record the terms and conditions upon which the
Employee is employed by the Company.

 

NOW THEREFORE in consideration of the mutual covenants and promises herein
contained

 

IT IS HEREBY AGREED as follows:

 

1.                                      Interpretation

 

1.1                               In this Agreement unless the context otherwise
requires the following words and expressions shall have the following meanings:

 

this “Agreement” means this service agreement and includes all schedules hereto;

 

the “Board” means the board of directors of the Company;

 

the “Companies Act” means the Companies Act 1981;

 

“Group Company” means and includes any company which is from time to time a
holding company (as defined by Section 86 of the Companies Act, but irrespective
of whether it is a Bermuda company or an overseas company) of the Company, a
subsidiary company (as so defined) of the Company, a subsidiary company (as so
defined) of a holding company (as so defined) of the Company or in which the
Company owns at least 50% of the issued share capital or provides material
reinsurance and/or other financial, management and/or operational assistance or
services;

 

the “Parties” means the parties to this Agreement;

 

1.2                               In this Agreement unless the context otherwise
requires:

 

--------------------------------------------------------------------------------


 

1.2.1                     references to statutory provisions shall be construed
as references to those provisions as amended or re-enacted or as their
application is modified by other provisions from time to time and shall include
references to any provisions of which they are re-enactments (whether with or
without modification); and

 

1.2.2                     references to clauses and schedules are references to
clauses hereof and schedules hereto; references to sub-clauses or paragraphs
are, unless otherwise stated, references to sub-clauses of the clause or
paragraphs of the schedule in which the reference appears;

 

1.2.3                     references to the singular shall include the plural
and vice versa and references to the masculine shall include the feminine and/or
neuter and vice versa; and

 

1.2.4                     references to persons shall include companies,
partnerships, associations and bodies of persons, whether incorporated or
unincorporated.

 

2.                                      Appointment

 

Subject to, and conditional upon, initial and continued permission being granted
to work and reside in Bermuda by the Bermuda Department of Immigration of the
Ministry of Home Affairs, the Company hereby appoints the Employee and the
Employee hereby agrees to serve the Company as President Montpelier Reinsurance
Ltd. at the Group level of Executive Vice President subject to the terms and
conditions hereinafter contained.

 

3.                                      Term

 

The appointment of the Employee hereunder began 25 November 2011 and shall
continue unless and until terminated in accordance with the provisions
hereinafter contained.

 

4.                                      Duties and Responsibilities

 

During the continuance of his employment hereunder:

 

4.1                               The Employee shall perform such duties and
exercise such powers in relation to the business of the Company or of any Group
Company as may from time to time reasonably be assigned to or vested in him by
the Board and shall give to the Board such information regarding the affairs of
the Company and any Group Company as it shall require and at all times and in
all respects conform to and comply with the reasonable directions and
regulations made by the Board. The Employee shall perform such services for any
Group Company (without further remuneration except as otherwise agreed) and
shall accept such offices in any such Group Companies as the Board may
reasonably require.

 

4.2                               The Employee shall well and faithfully serve
the Company and the Group Companies and use his best endeavours to promote
develop and extend their businesses and interests giving at all times the full
benefit of his knowledge, expertise, technical skill and ingenuity.

 

2

--------------------------------------------------------------------------------


 

4.3                               The Employee shall not without the consent of
the Board directly or indirectly engage in any other business or be concerned or
interested in any other business of a similar nature to or which would or might
compete with the business for the time being carried on by the Company or any
Group Company save that he may (but without prejudice to clause 4.2) be
interested as a holder or beneficial owner of not more than 5% of any class of
stock, shares or debentures in any company (other than the Company, in which
case, such limit shall not apply) whose stock, shares or debentures are listed
or dealt in on an appointed stock exchange (as defined in the Companies Act).

 

5.                                      Remuneration and Reimbursement

 

5.1                               The Company shall pay to the Employee by way
of remuneration for his services hereunder a salary at the rate (subject as
hereinafter provided) of US$550,000 per annum.  Such salary shall be inclusive
of any director’s fees payable to the Employee by the Company or any Group
Company and accordingly either the Employee shall pay over or procure to be paid
over to the Company all such fees received or receivable by him or his
remuneration hereunder shall be reduced pro tanto.  The said salary shall be
payable by equal monthly instalments in arrears on the day appointed by the
Board for the payment of employees’ salaries or pro rata where the Employee is
only employed hereunder during part of the month. The Compensation Committee of
the Company’s Board, subject to ratification by the Board, may increase or
reduce the Employee’s salary on each anniversary of the date of this Agreement,
but not below the amount of the Employee’s starting salary.

 

5.2                               The Company shall also pay to the Employee all
reasonable travelling hotel and other out-of-pocket expenses which are properly
incurred by him in or about the performance of his duties hereunder and for
which vouchers (if so required) are provided to the reasonable satisfaction of
the Board.

 

5.3                               The Company will provide the Employee with a
flight travel allowance of two (2) business class tickets to the United States
per year pursuant to the Company’s expat travel policy for the Employee and his
family. Further details to be communicated.

 

5.4                               The Employee shall be entitled to participate
in:

 

(i)                                     the Company’s Medical, Dental and Vision
Plans and other insurance plans from time to time subject to the provisions of
the Company’s insurance plans in effect at the time;

 

(ii)                                  a suitable pension arrangement in
accordance with Bermuda and United States law (“Pension Plan”) from time to time
subject to the provisions of such pension plan in effect at the time;

 

(iii)                               the Company’s Annual Bonus Plan and
Long-Term Incentive Plan subject to the provisions of such plans and any award
agreements thereunder in effect at the time;

 

(iv)                              subsidized parking and gym membership; and

 

3

--------------------------------------------------------------------------------


 

(v)                                 Any other employment benefit plans generally
available to Employees in the Company of the Employee’s stature, to the extent
not duplicative of benefits otherwise provided by the Company.

 

The details of these benefits, plans and schemes are set out in separate
documents, copies of which will be provided on request.  The benefits, plans and
schemes may be changed at the Company’s discretion.

 

5.5                               During the Employee’s appointment under this
Agreement, he shall receive a housing allowance up to $12,000 per month subject
to change or adjustment in accordance with the Company’s policy on such
compensation in effect at the time and subject to annual review by the
Compensation and Nominating Committee of the Company’s Board and ratification by
the Board.

 

5.6                               The Employee agrees that the Company may
deduct from his pay any sums which the Employee may owe the Company including,
without limitation, any overpayments or loans made to him by the Company or
losses suffered by the Company as a result of the Employee’s breach of this
Agreement.

 

6.                                      Normal Hours and Holidays

 

The Employee shall conform to such hours of work as may from time to time
reasonably be required of him and shall not be entitled to receive any
additional remuneration for work outside his normal hours.  In addition to the
usual public holidays the Employee shall, subject as mentioned in the Schedule,
be entitled to twenty five (25) days’ holiday in each year to be taken at such
time or times as may be approved by the Chief Executive Officer (“CEO”) of the
Company.  Five (5) days’ holiday entitlement may be carried forward to the next
succeeding year with the consent of the CEO.  Any remaining, unused holiday
entitlement is forfeited.  The entitlement to holiday (and on termination of
employment holiday pay in lieu of holiday) accrues pro rata throughout each
year, provided that fractions of days shall be disregarded in calculating
entitlement to holiday or payment in lieu of holiday.

 

7.                                      Confidentiality

 

7.1                               The Employee shall not either during the
continuance of his employment hereunder (otherwise than in the proper
performance of his duties hereunder) or at any time after the determination
thereof divulge to any person whomsoever and shall use his reasonable endeavours
to prevent the publication or disclosure of any trade secret or other
confidential information concerning the business, finances, accounts, dealings,
transactions or affairs of the Company or any Group Company or of any of their
respective clients entrusted to him or arising or coming to his knowledge during
the course of his employment hereunder or otherwise.

 

7.2                               The Employee shall upon the termination of his
employment hereunder immediately deliver up to the Company all fee schedules,
lists of clients, correspondence and other documents, papers and property
belonging to the Company or any Group Company or related to any of the matters
referred to in clause 7.1 which may have been prepared by him or have come into
his possession in the course of his employment hereunder and shall not retain
any copies thereof.

 

4

--------------------------------------------------------------------------------


 

7.3                               The Company also wants to make certain that
its employees are not using confidential and proprietary information belonging
to any other non-Company individuals or business.  Accordingly, Company
employees are not authorized to disclose confidential or proprietary
information, in any form or format, which belongs to prior employers, or to
receive unauthorized confidential or information that belongs to any third
party.  The Company takes the preservation of confidential and proprietary
information, including its own, very seriously.  The failure to comply with this
policy will subject the Employee to serious discipline, up to and including
immediate termination of his employment, forfeiture of incentive compensation
and/or benefits and potential legal action against the Employee by the Company.

 

8.                                      Change of Status

 

8.1                               If, before the expiration or determination of
this Agreement, the employment of the Employee hereunder shall be terminated by
reason of the liquidation of the Company or for the purpose of reconstruction or
amalgamation, and he shall be offered employment with any concern or undertaking
resulting from such reconstruction or amalgamation on terms and conditions not
less favourable (financially and in personal status) than the terms of this
Agreement, then he shall have no claim against the Company in respect of the
termination of his employment hereunder save in respect of accrued benefits.

 

8.2                               Unless this agreement has been terminated
under clause 9, if for any reason the Employee shall either:

 

8.2.1                     at the Company’s request resign as a director of the
Company or any Group Company; or

 

8.2.2                     be removed from office as a director of the Company or
any Group Company;

 

then, notwithstanding his so ceasing to be a director, this Agreement shall not
automatically terminate and thereupon (and without any claim against the Company
in respect of such loss of office) the Employee’s employment hereunder shall
continue for the remaining period of this Agreement and all the terms and
conditions of this Agreement shall with the necessary variations apply to the
Employee’s employment but in any event, the Employee’s basic annual salary will
not at any time be less than the Employee’s starting salary under this
agreement.

 

5

--------------------------------------------------------------------------------


 

9.                                      Termination

 

9.1                               Without prejudice to clauses 9.3 or 9.5 the
Employee or the Company may terminate the Employment by giving to the other
party not less than twelve (12) months’ written notice.

 

9.2                               Without prejudice to its rights to terminate
the Employment under clause 9.1 or its rights to suspend the Employee, the
Company may, at its sole discretion, terminate the Employment with immediate
effect at any time and whether or not notice has been given by either party to
terminate the Employment by giving notice in writing to the Employee and if it
does so the Company shall pay the Employee within five (5) business days of the
Termination Date, in lieu of notice under clause 9.1, a lump sum equal to the
salary in the amount it would have paid to the Employee if the Employment had
terminated in accordance with clause 9.1.

 

9.3                               This Agreement shall be subject to termination
by the Company by summary notice in writing without pay in lieu of notice:

 

9.3.1                                                                     if
the  Employee’s application for permission to work and reside in Bermuda is
refused or the Employee’s work permit and/or permission to reside is revoked,
and or a renewal application is refused

 

9.3.2                                                                     if the
Employee shall become of unsound mind or be or become a patient for the purpose
of any statute relating to mental health;

 

9.3.3                                                                     if the
Employee shall at any time be prevented by illness or accident from performing
his duties for a period of six (6) consecutive months or if he shall be absent
from his duties by reason of illness or accident for more than one-hundred
eighty (180) working days in any consecutive twelve (12) months (provided that
any such periods may be extended at the sole discretion of the Board);

 

9.3.4                                                                     other
than by written notice, if the Employee terminates his employment for any reason
prior to the expiration of this Agreement other than in accordance with the
clause 9.1 or if the Employee shall have failed or neglected efficiently and
diligently to discharge his duties hereunder having received a written warning
for the misconduct within the previous six (6) months or shall have committed
any serious breach of his obligations hereunder or shall have been guilty of
conduct tending to bring himself or the Company or any Group Company into
disrepute or calculated or likely to affect prejudicially the interests of the
Company or any Group Company or shall have committed an act of bankruptcy or
compounded with his creditors generally.

 

6

--------------------------------------------------------------------------------


 

9.4                               The termination by the Company of this
Agreement shall be without prejudice to any claim which the Company may have for
damages arising from any breach thereof by the Employee giving rise to such
termination.

 

9.5                               The normal retirement age for employees of the
Company is sixty (60) years of age.  The Employee’s Employment will terminate
automatically without notice on his 60th birthday.

 

9.6                               This Agreement shall not, save as hereinbefore
set out in this Clause, be subject to termination by notice or otherwise by the
Company or by the Executive.

 

9.7                               Until this Agreement is terminated pursuant to
clause 9.3, the Employee shall remain entitled to receive his salary payable
hereunder in full notwithstanding illness or other incapacity.

 

9.8                               After notice of termination has been given by
either party or if the Employee seeks to resign without notice or by giving
shorter notice than that required under this Agreement then provided the Company
continues to pay the Executive the contractual benefits in accordance with this
Agreement, the Company has at its discretion the right for the notice period or
balance of the notice period (the “Garden Leave Period”) then outstanding until
the termination date of this Agreement to:

 

9.8.1                                                                    
exclude the Employee from the Company’s premises and require the Employee not to
attend at the Company’s premises; and/or

 

9.8.2                                                                    
require the Employee to carry out no duties; and/or

 

9.8.3                                                                    
require the Employee not to communicate or deal with employees, agents,
consultants, clients or other representatives of the Company;

 

Provided always that the maximum permitted Garden Leave Period shall be twelve
(12) months.

 

9.9                               In addition, the Employee shall be entitled to
Group B Benefits under the Montpelier Re Holdings Severance Plan (“Severance
Plan”), if such Severance Plan has been adopted and is then in effect; provided,
however, that such Group B Benefits shall be applied against and shall reduce
the benefits payable under this paragraph 9. Also for the first 24 months of
employment bonus under the severance plan shall be defined as the greater of
150% of target salary or the actual highest bonus earned for the 2012 and 2013
cycles.

 

10.                               Consequence of Termination

 

10.1                        Upon the termination of this Agreement howsoever
arising, the Employee shall at any time or from time to time thereafter upon the
request of the Company resign, without claim for compensation for loss of
office, as a director of the Company and such offices held by him in any of the
Group Companies as may be so requested and should he fail

 

7

--------------------------------------------------------------------------------


 

to do so, the Company is hereby irrevocably authorised to appoint some person in
his name and on his behalf to sign and do any documents or things necessary or
requisite to give effect thereto.

 

10.2                        Notwithstanding anything else to the contrary
herein, should the Company terminate this Agreement:

 

(a) pursuant to clause 9.3.1, then the Employee shall be entitled to receive
three (3) months’ salary by way of repatriation expenses together with three
(3) months’ accommodation allowance at the rate set out in clause 5.5 and
reimbursement of a one way business class air fare for himself and his family to
the United States, and all other payments under this Agreement shall immediately
cease and the Company shall have no further obligations to the Employee arising
hereunder;

 

(b)  pursuant to clause 9.3.2 or clause 9.3.3, then the Employee shall continue
to receive his salary for a period of twelve (12) months following the
termination of this Agreement and the Company shall have no further obligations
to the Employee arising hereunder;

 

(c) pursuant to clause 9.3.4, then all payments under this Agreement shall
immediately cease and the Company shall have no further obligations to the
Employee arising hereunder.

 

11.                               Non-Competition

 

11.1                        Since the Employee has obtained in the course of his
employment prior to the date hereof and is likely to obtain in the course of his
employment hereunder knowledge of the trade secrets and also other confidential
information in regard to the business of the Company and of any Group Company
with which he becomes associated, the Employee hereby agrees with the Company
that in addition to the restrictions contained in clause 4.3, he will not in
Bermuda or the United States:

 

11.1.1  during the period of twelve (12) months following the termination of his
employment hereunder (howsoever caused) either on his own account or for any
other person, firm or company directly or indirectly be engaged in or concerned
with any business or undertaking which is engaged in or carries on in Bermuda or
the United States any insurance business which competes or seeks to compete with
the business carried on by the Company or any other Group Company at the date of
termination.

 

8

--------------------------------------------------------------------------------


 

11.1.2  During the period of twelve (12) months following the termination
aforesaid either on his own account or for any other person, firm or company
directly or indirectly solicit, interfere with or endeavour to entice away from
the Company or any Group Company the custom of any person, firm or company who
at the date of termination aforesaid or who in the period of twelve (12) months
immediately prior to such date was a customer or client of or in the habit of
dealing with the Company or any Group Company or who at such date was to his
knowledge negotiating with the Company or any Group Company in relation to all
or part of its business.

 

11.1.3  During the period of twelve (12) months following the termination
aforesaid either on his own account or for any other person, firm or company
solicit the services of or endeavour to entice away from the Company or any
Group Company any director, employee or consultant of the Company or any Group
Company (whether or not such person would commit any breach of his contract of
employment or engagement by reason of leaving the service of such company) nor
shall the Employee knowingly employ or aid or assist in or procure the
employment by any other person, firm or company of any such person.

 

Notwithstanding anything to the contrary in this Clause 11.1, if the Company
fails to pay or ceases payment of the contractual benefits to the Employee, the
restrictions set forth in Paragraph 11.1.1 shall be terminated as of the date of
discontinued payment.

 

11.2                        While the restrictions aforesaid are considered by
the Parties to be reasonable in all the circumstances it is agreed that if any
of such restrictions shall, taken together, be adjudged to go beyond what is
reasonable in all the circumstances for the protection of the legitimate
interests of the Company or any Group Company but would be adjudged reasonable
if part of the wording thereof were deleted or modified the said restrictions
shall apply with such words deleted or modified.

 

11.3                        The Employee hereby agrees that he will at the
request and cost of the Company enter into a direct agreement or undertaking
with any Group Company whereby he will accept restrictions and provisions
corresponding to the restrictions and provisions herein contained (or such of
them as may be appropriate in the circumstances) in relation to such services
and such area and for such period as such company or companies may reasonably
require for the protection of its or their legitimate interests provided that
the terms of such restrictions and provisions will not be more onerous than the
restrictions and provisions of this agreement.

 

12.                               Untrue Statements

 

The Employee shall not knowingly at any time make any untrue statement in
relation to the Company or any Group Company and in particular shall not after
the determination of his employment hereunder wrongfully represent himself as
being employed by or connected with the Company or any Group Company.

 

9

--------------------------------------------------------------------------------


 

13.                               Schedule

 

The provisions set out in the schedule hereto shall apply as if incorporated in
this Agreement.

 

14.                               Intellectual Property

 

14.1                        The Employee may make discover or create
Intellectual Property in the course of his duties under this Agreement and
agrees that in this respect he has a special obligation to further the interests
of the Company.

 

14.2                        Subject to the provisions of the Patents Act 1977
the Registered Designs Act 1949 and the Copyright Designs and Patents Act 1988
if at any time during his employment under this Agreement the Employee makes or
discovers or participates in the making or discover of any Intellectual Property
relating to or capable of being used in the business for the time being carried
on by the Company or any Group Companies full details of the Intellectual
Property shall immediately be communicated by him to the Company and shall be
the absolute property of the Company.  At the request and expense of the Company
the Employee shall give and supply all such information data drawings and
assistance as may be requisite to enable the Company to exploit the Intellectual
Property to the best advantage and shall execute all documents and to all things
which may be necessary or desirable for obtaining patent or other protection for
the Intellectual Property in such parts of the world as may be specified by the
Company and for vesting the same in the Company or as it may direct.

 

14.3                        The Employee irrevocable appoints the Company to be
his agent in his name and on his behalf to sigh execute or do any such
instrument or thing and generally to use his name for the purpose of giving to
the Company (or its nominee) the full benefit of the provisions of this clause
and in favour of any third party a certificate in writing signed by any director
or the secretary of the Company that any instrument or act falls within the
authority conferred by this clause shall be conclusive evidence that such is the
case.

 

14.4                        If the Intellectual Property is not the property of
the Company the Company shall subject to the provisions of the Patents Act 1977
have the right to acquire for itself or its nominee his rights in the
Intellectual Property within three (3) months after disclosure pursuant to this
clause on fair and reasonable terms to be agreed or settled by a single
arbitrator.

 

14.5                       The Employee waives all of his moral rights (as
defined in the Copyright, Designs and Patents Act 1988) in respect of any acts
of the Company or any acts of third parties done with the Company’s authority in
relation to any Intellectual Property which is the property of the Company by
virtue of this clause.

 

14.6                        Rights and obligations under this clause shall
continue in force after termination of this Agreement in respect of Intellectual
Property made during the Employee’s Employment under this Agreement and shall be
binding upon his representatives.

 

10

--------------------------------------------------------------------------------


 

15.                               Dispute Resolution and Disciplinary Procedures

 

15.1                        If the Employee has a grievance regarding the
Employment he should, in the first instance, speak to the CEO. If the grievance
is not resolved to his satisfaction, he should then refer to the dispute
resolution procedure, which will be provided to him with his letter of
employment.

 

15.2                        The disciplinary procedures applicable to the
Employee will be provided to him with his letter of employment.

 

15.3                        The dispute resolution and grievance procedures do
not form part of this Agreement.

 

16.                               Delegation

 

The Company may at any time and from time to time delegate its power and
authority under this Agreement to any Group Company and such delegation (or the
revocation thereof) shall be effective upon the Company’s giving written notice
of the same to the Employee.

 

17.                               Notices

 

Notices may be given by either Party by pre-paid first class post or by hand
delivery addressed to the other Party at (in the case of the Company) its
registered office for the time being and (in the case of the Employee) his last
known address.  Any such notice given by post shall be deemed to have been
served on the second week day after despatch (public holidays excepted) and any
notice so given by hand shall be deemed to have been served when delivered if
delivered during normal business hours or, if delivered outside such hours, at
the next time after delivery when normal business hours commence

 

18.                               Miscellaneous

 

The expiration or termination of this Agreement howsoever arising shall not
operate to affect such of the provisions hereof as are expressed or intended to
remain in full force and effect notwithstanding such termination.

 

18.1                        If any of the clauses, conditions, covenants or
restrictions of this Agreement or any deed or document emanating from it shall
be found to be void but would be valid if some part thereof were deleted or
modified, then such clause, condition, covenant or restriction shall apply with
such deletion or modification as may be necessary to make it valid and
effective.

 

18.2                        This Agreement shall be binding and ensure for the
benefit of the successors of the Parties but shall not be assignable.

 

18.3                        This Agreement (together with any documents referred
to herein) constitutes the whole agreement between the Parties relating to its
subject matter.

 

11

--------------------------------------------------------------------------------


 

18.4                        The headings in this Agreement are inserted for
convenience only and shall not affect the construction of this Agreement.

 

18.5                        This Agreement may be executed in counterparts each
of which when executed and delivered shall constitute an original but all such
counterparts together shall constitute one and the same instrument.

 

18.6                        No provision in this Agreement may be amended unless
such amendment is agreed to in writing, signed by the Employee and by a duly
authorised officer of the Company.  No waiver by either Party of any breach by
the other Party of any condition or provision of this Agreement to be performed
by such other Party shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or any prior or subsequent time.  Any waiver
must be in writing and signed by the Employee or a duly authorised officer of
the Company, as the case may be.

 

18.7                        This Agreement shall be governed by and construed in
accordance with the laws of Bermuda and the Parties hereby irrevocably submit to
the non-exclusive jurisdiction of the courts of Bermuda.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

SIGNED by:

 

 

 

 

 

 

 

Christopher Harris

 

CEO

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

Witness

 

 

 

 

 

SIGNED by:

 

 

 

 

 

 

 

Christopher Schaper

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

Witness

 

 

13

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

1.                                      Hours of Work:   The Employee shall
conform to such hours of work as may reasonably be required of him for the
proper performance of his duties hereunder and shall not be entitled to receive
any additional remuneration for work outside his normal hours.

 

2.                                      Medical and Other Insurance:  The
Employee will be entitled to participate in the Company medical insurance plan
and other insurance plans from time to time subject to the provisions of the
company’s insurance plans in effect at the time.

 

3.                                      Pension Provisions:  The Employee will
be entitled to participate in the Company’s pension plan from time to time
subject to the provisions of such pension plan in effect at the time.

 

4.                                      Incentive Plans:  The Employee will be
entitled to participate in the Montpelier Annual Incentive Plan, the Montpelier
Long-Term Incentive Plan and any other incentive plan for which the Employee is
eligible, from time to time subject to the provisions of such plans in effect at
the time.

 

5.                                      Employee Handbook: The Employee shall
adhere to the Company’s Employee Handbook, a copy of which has been given to the
Employee.  The Handbook contains details of Company policies and procedures and
descriptions of disciplinary and grievance procedures, dress code and other
matters relevant to the Employee’s employment.  The Company reserves the right
to vary the Handbook from time to time.

 

14

--------------------------------------------------------------------------------